EXAMINER’S AMENDMENT
This Office Action is in response to RCE filed March 22, 2022.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable method.  Claims 11 and 12, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 11 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

The following dependent claims are cancelled, because they are not compatible with the amended independent claims 1 and 15.

Claim 3. (Cancelled)
Claims 7-10. (Cancelled)
Claims 13-14. (Cancelled)
Claims 16-17. (Cancelled)
Claim 20. (Cancelled)
Claim 22. (Cancelled)

Allowable Subject Matter
Claims 1, 2, 4-6, 11, 12, 15 and 18 are allowed, because Park et al. do not disclose the newly added limitation “said semiconductor fin not connected to carrier reservoirs or doped extensions thereof” recited in claim 1, and “each semiconductor fin not connected to carrier reservoirs or doped extensions thereof” recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 11, 2022